Co Oo YTD A SB WW HNO eK

Y NY VY VP BY WD RD RD RD RR
ao aD NH BW YH KF CO OD we HIT DH KR WwW YP KS

 

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA
WESTERN DIVISION
UNITED STATES OF AMERICA and No. 5:18-cv-00371-RGK-SHK
STATE OF CALIFORNIA ex rel.
MARTIN MANSUKHANI,

Plaintiffs,

CONSENT JUDGMENT

Vv.

PRIME HEALTHCARE SERVICES,
INC.; PRIME HEALTHCARE
FOUNDATION, INC.; PRIME
HEALTHCARE MANAGEMENT,
INC.; DESERT VALLEY HOSPITAL;
HIGH DESERT HEART VASCULAR
INSTITUTE, a California Professional
Medical Corporation; PREM REDDY,
M.D., FACC; HIGH DESERT HEART
INSTITUTE MEDICAL
CORPORATION; A&A SURGERY
CENTER, a Medical Corporation; SIVA
ARUNASALAM, M.D.; and SIVA
ARUNASALAM, M.D., a Professional
Medical Corporation,

Defendants.

 

 

 

 

 
Oo OA HN DWH F&F WY WY

MW wp VY NY VP PRP RO WR RD
oOo ~S O tO BP WH NY KS ODO ODO WOAH Dw FP WY KF OS

 

 

 

Qui tam plaintiff Martin Mansukhani (“Relator”); real party in interest the United
States of America, acting through the United States Department of Justice and on behalf
of the Office of Inspector General (“HHS-OIG”) of the Department of Health and
Human Services (“HHS”) (collectively, the “United States”); real party in interest the
State of California (“California”); and defendants Siva Arunasalam, M.D., an individual,
and Siva Arunasalam, M.D., a Professional Medical Corporation (collectively, “Dr.
Siva”), through their respective counsel, have submitted a Stipulation for Entry of
Consent Judgment Against Defendants Siva Arunasalam, M.D., an individual, and Siva
Arunasalam, M.D., a Professional Medical Corporation (the “Stipulation”).

Pursuant to the Stipulation and Federal Rule of Civil Procedure 58, and good
cause appearing, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED AS
FOLLOWS:

1. Pursuant to a Settlement Agreement entered into by the United States,

California, Relator, and Dr. Siva (the “Parties”) on June 1, 2021 (the
“Effective Date”), Dr. Siva shall pay to the United States and California a
total of $2,000,000.00 (the “Settlement Amount”), of which $1,000,000.00
is restitution, plus applicable interest as described below. Dr. Siva shall pay
the following amounts to the United States and California under the
following terms and conditions:

a. No later than ten (10) business days after the Effective Date of the
Settlement Agreement, Dr. Siva shall pay the United States
$95,000.00;

b. No later than ten (10) business days after the Effective Date of the
Settlement Agreement, Dr. Siva shall pay California $5,000.00;

c. No later than 180 calendar days after the Effective Date of the
Settlement Agreement, Dr. Siva shall pay the United States
$1,805,000 plus accrued interest at a rate of 0.75% simple annual
interest from the Effective Date of the Settlement Agreement;

]

 
COX A vA BR wWN &

MW NH NY HY NY NN NY Hee Se ee Be Se Se
oO NA AB WON FP OO wm NAH BR WN YK OO

 

d. No later than 180 calendar days after the Effective Date of the
Settlement Agreement, Dr. Siva shall pay California $95,000.00 plus
accrued interest at a rate of 0.75% simple annual interest from the
Effective Date of the Settlement Agreement;

e. The above defined payments to the United States (the “Federal
Settlement Amount”) shall be made by electronic funds transfer
pursuant to written instructions provided by the Office of the United
States Attorney for the Central District of California;

f. The above defined payments to California (the “California Settlement
Amount”) shall be made by electronic funds transfer pursuant to
written instructions provided by the California Attorney General’s
Office; and

g. The above-defined payments may be prepaid, in whole or in part,
without penalty.

As long as Dr. Siva makes the payments in the full amounts, and on or
before the specified dates as set forth in Paragraph 1 above, neither the
United States nor California shall execute on the Consent Judgment. But if
Dr. Siva fails to make any payment as ordered in Paragraph 1, then (a) the
full Settlement Amount shall be immediately due and payable, (b) the
United States shall have the right to immediately execute on the Consent
Judgment for the full remaining unpaid balance of the Federal Settlement
Amount, (c) California shall have the right to immediately execute on the
Consent Judgment for the full remaining unpaid balance of the California
Settlement Amount, and (d) Dr. Siva shall be liable to the United States and
California for all costs, fees, and expenses, including but not limited to
attorney’s fees, incurred by the United States and California in connection

with enforcing this Consent Judgment.

 
oT Oo won nA nA fk WY NO

yO wpe NY WH WH KY KY NY NO YF FF FF PF YK PC Pe hl hl hl
CoN DH BP WN KY TOD UO WNANI Dn fF W NY

In the event that Dr. Siva fails to pay any amount as provided in Paragraph
1 within ten (10) business days of the date on which such payment is due,
Dr. Siva shall be in default of his payment obligations (“Default”). In the
event of such Default, HHS-OIG may exclude Dr. Siva from participating
in all federal health care programs until Dr. Siva pays the full Settlement
Amount and reasonable costs, fees, and expenses as set forth above. HHS-
OIG will provide written notice of any such exclusion to Dr. Siva. Dr. Siva
waives any further notice of the exclusion under 42 U.S.C. § 1320a-7(b)(7)
and agrees not to contest such exclusion either administratively or in any
state or federal court. Reinstatement to program participation is not
automatic. If at the end of the period of exclusion Dr. Siva wishes to apply
for reinstatement, Dr. Siva must submit a written request for reinstatement
to HHS-OIG in accordance with the provisions of 42 C.F.R. §§ 1001.3001-
3005. Dr. Siva will not be reinstated unless and until HHS-OIG approves
such request for reinstatement.

This Court shall retain jurisdiction to adjudicate disputes arising under this

Consent Judgment.

IT IS SO ORDERED.

 

 

 

 

June 17, 2021 | Vier) Qarcrapeas
UNITMD STATES DISTRICT JUDGE

HON. R. GARY KLAUSNER

 
os © fo ST DO uo SF Ww Ne eS

wm NH NH NM NM NH HR ONO RR | RE PO DO Sh hlUc
on DO UN BF WH NY YF OO me HT DH A SF WH YP

 

Respectfully presented, and approved as to form and content by:

THE UNITED STATES OF AMERICA

DATED: _ May 18, 2021 TRACY L. WILKISON
Acting United States Attorney
DAVID M. HARRIS
Assistant United States Attorney
Chief, Civil Division
DAVID K. BARRETT
Assistant United States Attorney
Chief, Civil Fraud Section

lag} Ce

ABRAHAM C. MELTZER

Assistant United States Attorney

Deputy Chief, Civil Fraud Section
Attorneys for the United States of America

DATED: , 2021 BRIAN M. BOYNTON

JAMIE ANN YAVELBERG
ROBERT J. McAULIFFE

a. 89 awe

 

MARIE V. BONKOWSKI

Senior Trial Counsel

United States Department of Justice

Civil Division/Fraud Section

Attorneys for the United States of America

DATED: , 2021

 

LISA M. RE

Assistant Inspector General for Legal Affairs
Office of Counsel to the Inspector General
Office of Inspector General

United States Department of
Health and Human Services

 
Oo won DBA WH f& WwW YP

mh NH bw MY NH YBN NY NN YH KF Ke Ke SE Se RE RE
on KA UN BB WwW NYY KF CO DO WaT DA fF WY NY KF &

 

 

Respectfully presented, and approved as to form and content by:

THE UNITED STATES OF AMERICA

DATED: , 2021

DATED: 24 /_, 2021

DATED:

, 2021

TRACY L, WILKISON
er a States Attorney
DAVID M. HARRIS

Assistant United States Attorney
Chief, Civil Division

DAVID K. BARRETT
Assistant United States Attorney
Chief, Civil Fraud Section

 

ABRAHAM C. MELTZER

Assistant United States Attorney

Deputy Chief, Civil Fraud Section
Attorneys for the United States of America

BRIAN M. BOYNTON ;

Acting Assistant Attorney General, Civil Division
J ANN YAVELBERG

ROBERT J. McAULIFFE

MARIE V. BONKOWSKI
Senior Trial Counsel
United States Department of Justice

Civil Division/Fraud Section
Attorneys for the United States of America

 

 

LISA M. RE

Assistant Inspector General for Legal Affairs
Office of Counsel to the Inspector General
Office of Inspector General

United States Department of
Health and Human Services

 
co bo fo as OO HH SP WH NY =

ho BO BD DD RD RD ODD DRDO mm esi si i ie
no +) CO Mm Sw NK oOo eo wo HN Oh A Se we ON

 

Respectfully presented, and approved as to form and content by:

THE UNITED STATES OF AMERICA

DATED: , 2021

DATED: , 202]

DATED: Mane =, 202]

TRACY L. WILKISON
Actnig Lnited States Attorney
DAVID M. HARRIS

Assistant United States Attorney
Chief, Civil Division

DAVID K. BARRETT
Assistant United States Attorney
Chief, Civil Fraud Section

 

ABRAHAM C, MELTZER

Assistant United States Attorney

Deputy Chief, Civil Fraud Section
Attorneys for the United States of America

BRIAN M. BOYNTON ; .
penne Hata Attorney General, Civil Division
JAMIE ANN YAVELBERG

ROBERT J. McAULIFFE

 

MARIE V. BONKOWSKI

Senior Trial Counsel

United States Department of Justice

Civil Division/Fraud Section

Attorneys for the United States of America

(Axx}4 ide
LISA M. RE
Assistant Inspector General for Legal Affairs
Office of Counsel to the Inspector General
Office of Inspector General

United States Department of
Health and Human Services

 
Oo on Dn uA Se W Ne

mM WH NH KH WH WH VN NY NY BS Be ee RP He Re KS eS
ao ~a OO UN B&B WwW NY KF CO UO won Dinh PW YY KF OC

 

 

THE STATE OF CALIFORNIA

DATED: /¢ 2021 ROB BONTA
Attorney General for the State of California

DATED:

DATED:

DATED:

ch §De-

NICHOLAS PAUL

Senior Assistant Attorney General
California Department of Justice

Division of Medi-Cal Fraud & Elder Abuse

MARTIN MANSUKHANI — RELATOR

 

, 2021 COTCHETT PITRE & McCARTHY LLP
JUSTIN BERGER
Attorneys for Relator Martin Mansukhani
, 2021 PHILLIPS & COHEN LLP

 

EDWARD H. ARENS
Attorneys for Relator Martin Mansukhani

SIVA ARUNASALAM, M.D.., an individual
, 2021 HOLMES, TAYLOR, COHEN & JONES LLP

 

JOEL M. ATHEY

Attorney for Defendants Siva Arunasalam, M.D.,
an individual; and Siva Arunasalam, M.D., a
Professional Medical Corporation

 
oe 2 © >), >

mmm mem ht
Oo monn DH oO FF WwW WH —

20

 

 

DATED:

DATED:

 

THE STATE OF CALIFORNIA

, 2021 ROB BONTA mi
Attorney General for the State of California

 

NICHOLAS PAUL

Senior Assistant Attorney General
California Department of Justice

Division of Medi-Cal Fraud & Elder Abuse

MARTIN MANSUKHANI — RELATOR
, 2021 We PITRE & McCARTHY LLP

Gases ei C —e y

JUSTIN BERGER‘. a
Attorneys for Relator Martin Mansukhani

DATED: S/14/21 _, 2021 PHILLIPS & COHEN LLP

DATED:

Lh Go

EDWARD H. ARENS
Attorneys for Relator Martin Mansukhani

SIVA ARUNASALAM, M.D., an individual
, 2021 HOLMES, TAYLOR, COHEN & JONES LLP

 

JOEL M. ATHEY

Attorney for Defendants Siva Arunasalam, M.D.,
an individual; and Siva Arunasalam, M.D., a
Professional Medical Corporation

 
on sa DBD A FP W YP

mm wo hw KH NY NY WKY WY NN YK HF YF KF RP KF Ree eS
on OO Uh SB WwW NY KF CO YO mA HN DH WH SP WY NY KF CO

 

 

THE STATE OF CALIFORNIA

DATED: , 2021

ROB BONTA
Attorney General for the State of California

 

NICHOLAS PAUL

Senior Assistant Attorney General
California Department of Justice

Division of Medi-Cal Fraud & Elder Abuse

MARTIN MANSUKHANI — RELATOR

DATED: , 2021

DATED: , 2021

COTCHETT PITRE & McCARTHY LLP

 

JUSTIN BERGER
Attorneys for Relator Martin Mansukhani

PHILLIPS & COHEN LLP

 

EDWARD H. ARENS
Attorneys for Relator Martin Mansukhani

SIVA ARUNASALAM, M.D.., an individual

DATED: P\s~ 2\_, 2021

HOLMES, TAYLOR, COHEN & JONES LLP

 

JMEL M. ATHEY ¢~

ttorney for Defendants Siva Arunasalam, M.D..,
an individual; and Siva Arunasalam, M.D., a
Professional Medical Corporation

 
wownnwry nA A fF WwW LY

moO NY WH WH WN WN NH WN NY YH FH KS FS KFS KS KS KY Ee
oon KO tlUCPlUWwhLUlUDN Ohm CCl Olle i TO eC PR lCUlMNaODNL rk CU

 

SIVA ARUNASALAM, M.D.., a Professional Medical Corporation
DATED: _]* law Al, 2021 HOLMES, TAYLOR, COHEN & JONES LLP

 

JOEL M.ATHEY?
ttorney for Defendants Siva Arunasalam, M.D.,

an individual; and Siva Arunasalam, M.D., a
Professional Medical Corporation

 
